Citation Nr: 0840109	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from January 1955 to January 
1957.  He also had subsequent service with the New York 
National Guard from 1958 to 1963 and with the New Jersey 
National Guard from 1962 to 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied the above 
claims.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran's service medical 
records from his period of active service from January 1955 
to January 1957 appear to be unavailable, having been 
destroyed in a fire at the National Personnel Records Center 
records center in 1973.  The Board recognizes that there is a 
heightened obligation to assist a claimant in the development 
of his case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In a Written Brief Presentation dated in November 2008, the 
veteran's representative indicated that the veteran had 
service with the New York National Guard from 1958 to 1963, 
but that the RO had requested service medical records from 
the New York National Guard for service from 1963 to 1974.

A letter from the RO to the State Adjutants General in 
Latham, New York, dated in January 2006, shows that the RO 
did, in fact, request records of the veteran for the period 
dated from 1963 to 1974.  A response from the Division Of 
Military And Naval Affairs received by the RO in January 
2006, shows that they were unable to identify service of the 
veteran from 1963 to 1974.  Significantly, however, the 
record does not reflect that New York National Guard records 
from 1958 to 1963 were ever requested by the RO.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006).  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 3 8 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  

In light of the heightened obligation placed upon VA given 
that some of the veteran's service records are presumed to 
have been destroyed while in the possession of the 
government, the Board finds that on remand the RO should 
endeavor to obtain the veteran's service medical records from 
the New York National Guard for service from 1958 to 1963.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall verify all periods of 
active duty for training which the veteran 
performed with the New York and New Jersey 
National Guard.  Thereafter, the veteran's 
complete service and National Guard 
personnel and medical treatment records 
should be obtained, to include clinical 
hospital records, mental health records, 
and sick leave records reflecting 
treatment during his periods of service 
with the respective National Guard units.  
Specifically, the RO should endeavor to 
obtain the veteran's service medical 
records from the New York National Guard 
involving service from 1958 to 1963.  All 
efforts to obtain records should be fully 
documented in the claims file for review. 

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



